Citation Nr: 1017143	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-25 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include dysthymic disorder, 
anxiety disorder, bipolar disorder and posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active service from June 1982 to July 1983 
and from February 1986 to July 1988.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision of the RO.  

The Board notes that, in April 2010, after the case was 
transferred to the Board, the Veteran submitted additional 
evidence in support of his claim to the Board.  

The Veteran submitted a waiver of his right to have RO review 
of the additional evidence.  Therefore, a remand for the RO's 
initial consideration of this evidence is not required.  
38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran has a personality disorder, which is not 
recognized as a disability pursuant to VA regulation.  

2.  The currently anxiety and dysthymic disorders are shown 
as likely as not have their clinical onset due to stresses 
incident to the Veteran's periods of active service.  

3.  The Veteran currently does not have a diagnosis of PTSD, 
bipolar disorder or attention deficit hyperactivity disorder 
in accordance with the DSM-IV.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by anxiety and dysthymic disorders is 
due to disease or injury the was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.125, 
4.127 (2009).

2.  The Veteran does not have a disability manifested by 
PTSD, a bipolar disorder, and attention deficit hyperactivity 
disorder due to disease or injury that was incurred or 
aggravated in active service; nor may a psychosis be presumed 
to have been incurred therein.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 4.125 (2009).  

3.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. §§ 3.303, 
4.9, 4.127 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claims for service connection for anxiety 
disorder and dysthymic disorder, to the extent that the 
action taken is fully favorable to the Veteran, further 
discussion of VCAA is not required at this time.  

Regarding the claims for service connection for PTSD, bipolar 
disorder, and attention deficit hyperactivity disorder, the 
Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letters to the Veteran in June 2005 (prior to the initial 
adjudication of the claims), March 2006, May 2007, and July 
2008.   

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The May 2007 letter advised the Veteran of the types of 
evidence he may submit to substantiate a claim for service 
connection for PTSD to include as due to personal assault.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The March 2006 letter provided the Veteran with notice of the 
laws regarding degrees of disability or effective dates.  The 
claim was readjudicated in the May 2006 statement of the case 
and the July 2007, August 2007, and February 2010 
Supplemental Statements of the Case, thus curing any lack of 
timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements has been satisfied.  All available service 
treatment records were obtained.  

The Social Security Administration records and private mental 
health treatment records are associated with the claims 
folder.  In August 2007, the Veteran informed the RO that he 
had no additional evidence or information to submit.  There 
is no identified relevant evidence that has not been 
accounted for.  

The Veteran underwent VA examinations in 2008 and 2009 to 
obtain medical evidence as to the nature and etiology of the 
claimed disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

If a preexisting disorder is noted upon entry into service, 
and the claimant brings a claim for service connection on the 
basis of aggravation under section 1153, the burden falls on 
the claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

The presumption of soundness does not cover all disorders.  
Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 
(2009).  Service connection may be granted for diseases of 
congenital, developmental or familial origin if the evidence 
as a whole establishes that the conditions in question were 
incurred or aggravated during service. VAOPGCPREC 82-90 (July 
18, 1990).  

Service connection may not be granted for a congenital or 
developmental defect; however, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service connected.  See VAOPGCPREC 82-90; 38 
C.F.R. § 4.127 (2009).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The regulation, 38 C.F.R. § 4.125(a), refers to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (1994) (DMS- IV) as the source of 
criteria for the diagnosis of claimed psychiatric disorders. 
DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.  

In order to grant service connection for PTSD to a non-combat 
Veteran, there must be credible evidence to support the 
Veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
of Appeals for Veterans Claims (Court) is stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Analysis

After a careful review of the entire record, the Board finds 
the evidence supports the grant of service connection for an 
anxiety disorder and dysthymic disorder.  The medical 
evidence of record establishes that the Veteran's pre-
existing personality disorder was aggravated during service 
and this aggravation caused the anxiety disorder and 
dysthymic disorder.  

The evidence of record shows that, upon enlistment 
examinations, a personality disorder was not detected.  See 
the enlistment examinations dated April 1982 and January 
1986.  

The service records show that the Veteran received 
administrative discharges in July 1983 and July 1988.  He was 
discharged from the Navy in July 1983.  

The Veteran was administratively discharged from the Army in 
July 1988.  The service treatment records show mental health 
treatment by a psychologist in 1987.  The veteran reported 
having anxiety symptoms.  The psychologist noted in February 
1987 that he believed the Veteran had an avoidant personality 
disorder.  

However, the VA psychologist who conducted the May 2008 
psychiatric examination and prepared a May 2009 addendum 
opined that the Veteran had a personality disorder that was 
aggravated by service, causing the development of anxiety and 
dysthymic disorders.  

The VA psychologist reviewed the claims file including the 
service treatment records, pre-service records, Social 
Security Administration records, and the private mental 
health treatment records and evaluation reports.  

The VA psychologist administered psychological testing, 
specifically the Minnesota Multiphasic Personality Inventory 
2nd edition (MMPI2), Millon Clinical Multiaxial Inventory 
Third Edition (MCMI-3), the Beck Depression Inventory (BDI), 
and the Beck Anxiety Inventory (BAI).  The VA psychologist 
also conducted a psychological evaluation of the Veteran.   

The Axis I diagnosis was that of anxiety disorder not 
otherwise specified and dysthymic disorder, primary type, 
early onset.  The Axis II diagnosis was that of personality 
disorder, not otherwise specified with dependent and avoidant 
traits.  

The VA psychologist found that the Veteran did not have the 
symptom set required to meet the diagnostic criteria for a 
diagnosis of a bipolar disorder or attention deficit 
hyperactivity disorder.  

The VA psychologist found that the diagnostic criteria for 
PTSD was not met since the Veteran did not identify a viable 
stressor event in service.  The psychologist noted in this 
regard that the sexual harassment in service reported by the 
Veteran did not meet the DSM-IV standards for a stressor to 
support a diagnosis of PTSD.  

The psychologist added by way of rationale that the Veteran 
had probably entered military service with a dependent 
personality disorder that, under the stress of military 
service and its inherent pressures to perform and excel, and 
if he was sexually harassed, at least as likely as not 
combined to have an aggravating impact on his mental health 
and to some degree contributed to the development of chronic 
problems with dysthymia and anxiety.  

In a May 2009 addendum to the May 2008 VA examination report, 
the VA psychologist provided clarification of his medical 
opinion regarding whether the Veteran had a current 
psychiatric disorder that was incurred in or aggravated by 
active service.  

The VA psychologist noted that the Veteran had a personality 
disorder with dependent and avoidant traits which was 
previously referred to in his service treatment records as an 
immature personality disorder and dysthymic disorder.  

The psychologist opined that the personality disorder 
predated military service and was characterized by enduring 
serious problems in his personality functioning with 
difficulties in forming and maintaining satisfying adult 
relationships and rigid maladaptive personality traits 
(dependent and avoidant) that interfered in a pervasive way 
with his functioning in several spheres.  

The psychologist found that the resulting difficulty in 
meeting the needs that would be served by adaptive 
functioning in these areas was conceptualized as largely 
responsible for the chronic subclinical depressive symptoms 
and poor self-esteem captured in the diagnosis of dysthymic 
disorder.  

The psychologist stated that the increased manifestations 
proximately due to the service-connected disability included 
an anxiety disorder, not otherwise specified of recent onset 
following disclosure of being sexually harassed in service.  

The psychologist further stated that individuals with 
personality disorders including dependent ones were at an 
increased risk for the development of anxiety disorders and 
mood disorders.  The psychologist cited to the DSM-IV.  

The psychologist also stated that individuals with 
personality disorders lacked mature coping and were rather 
dependent on immature or maladaptive means for coping with 
stress in real life situations and these rigid and 
maladaptive coping styles tended to fail, resulting in poor 
performance, special trouble, poor problem solving, poor 
stress tolerance and manifestations of depression and 
anxiety. 

The psychologist stated that this opinion was based upon his 
clinical training and expertise, the criterion from DSM-IV, 
examination of the Veteran, and assessment of the Veteran's 
clinical records from early adolescence to present.    

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
such evidence, whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court found that guiding factors in evaluating the probity of 
a medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id.

The Court indicated that the claims file "[was] not a magical 
or talismanic set of documents, but rather a tool to assist 
VA examiners to become familiar with the facts necessary to 
form an expert opinion to assist the adjudicator in making a 
decision on a claim."  Id. 

On this record, the Board finds that the recent VA medical 
opinion has the greatest evidentiary weight as it reflects 
the most comprehensive and reasoned review of the entire 
evidentiary record.  The VA psychologist was able to review 
the claims folder, including the service treatment records 
and private mental health treatment records.  

The VA psychologist also administered psychological tests to 
help clarify the diagnosis.  The Board points out that the 
examiner, as a psychologist, had the skill and expertise to 
render an opinion as to the Veteran's current diagnosis and 
etiology of any diagnoses.  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The VA psychologist also identified and discussed the reasons 
and bases for the medical opinion.  The VA psychologist also 
considered and discussed the DSM-IV, which under VA 
regulations, must be considered to substantiate a diagnosis.  
See 38 C.F.R. § 4.125.  

The Board has considered whether service connection is 
warranted for other disorders other than the anxiety and 
dysthymic disorders.  The scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board finds the preponderance of the evidence is against 
the claim of service connection for PTSD, bipolar disorder, 
and attention deficit hyperactivity disorder.  

The preponderance of the evidence establishes that the 
Veteran does not have a diagnosis of PTSD in accordance with 
DSM-IV.  As discussed, the VA psychiatric examination reports 
dated in 2008 and 2009 indicate that the VA psychologist 
concluded that the Veteran did not have a diagnosis of PTSD 
in accordance with DSM-IV because the Veteran did not have a 
viable stressor event.  

The report notes that the Veteran reported sexual harassment 
in the military as his stressor event.  The examiner stated 
that under DSM-IV, that was not a viable stressor and did not 
meet the DSM-IV standard for stressors leading to PTSD.  
38 C.F.R. § 3.304(f) requires a diagnosis of PTSD in 
accordance with the DSM-IV.  

The Board notes that a November 2006 private medical record 
notes that the Veteran has PTSD.  However, there is no 
indication in the record that this diagnosis was in 
accordance with the DSM-IV.  

The examiner did not identity a stressor event upon which 
this diagnosis was based.  The examiner also did not relate 
this diagnosis to any stressor event.  The Board finds that 
the VA opinions dated in 2008 and 2009 are more probative and 
establish that the Veteran does not have a diagnosis of PTSD 
in accordance with DSM-IV.  

The Board finds that service connection for bipolar disorder 
or an attention deficit hyperactivity disorder is not 
warranted.  As discussed, the VA psychologist concluded that 
the Veteran did not have the symptom set required to meet the 
diagnostic criteria for bipolar disorder or attention deficit 
hyperactivity disorder.  

The Board finds that this VA medical opinion is highly 
probative because it is based upon examination including 
psychological testing of the Veteran and consideration of the 
criteria set forth in the DSM-IV.  

Regarding the claimed attention deficit hyperactivity 
disorder, the private mental health treatment records show a 
history of attention deficit hyperactivity disorder, not a 
current diagnosis.  See the evaluation reports dated in March 
2003 and April 2003, the treatment records dated from 2003 to 
2007, and the Social Security records and report dated in 
June 2005.   

Regarding the claimed bipolar disorder, there is additional 
evidence of record showing that the Veteran does not have a 
diagnosis of bipolar disorder but that he has diagnoses of 
dysthymic disorder and anxiety disorder.  Private treatment 
records from dated from 2003 to 2007 show that the Veteran 
had diagnoses of dysthymic disorder.  

The March 2003 intake evaluation shows a diagnosis of 
dysthymic disorder and treatment for this disorder until 
2007.  

A Social Security Administration mental health evaluation 
dated in October 2004 showed diagnoses of generalized anxiety 
disorder and dysthymic disorder.  See also the Social 
Security evaluation dated in June 2005.  Social Security 
disability benefits were granted for an anxiety-related 
disorder.  

The record shows that bipolar disorder was diagnosed in April 
2007.  The pertinent treatment records show that the 
diagnosis was changed from depressive or dysthymic disorder 
to bipolar disorder based upon the Veteran's reported 
increase in mood swings.  

Dr. R., a clinical psychiatrist, changed the primary 
diagnosis to bipolar disorder, not otherwise specified.  See 
the June 2007 statement by the clinical therapist and 
supervisor.  

Other treatment records show that the Veteran continues to be 
treated for bipolar disorder and also has a diagnosis of 
depressive disorder, not otherwise specified.  

The Board finds that VA psychiatric examination reports dated 
in 2008 and 2009 to be more probative than other assessments.  

The VA examination was more thorough, was based upon an in-
depth examination of the Veteran including psychological 
assessment, and longitudinal review of the record.  See also 
the discussion above regarding the probity of the 2008 and 
2009 VA medical opinions.  For these reasons, the VA medical 
opinion must be afforded more evidentiary weight than the 
private mental health treatment records dated from 2007 to 
2009.  




ORDER

Service connection for an anxiety disorder and dysthymic 
disorder is granted.  

Service connection for claimed PTSD, a bipolar disorder and a 
attention deficit hyperactivity disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


